Fasg, Judge,
delivered the opinion of the court.
A perfect transcript of the record in this case is filed by the respondents, accompanied with their motion asking that the judgment be affirmed for want of prosecution. No steps having been taken by the appellants to prosecute their appeal, and no cause being shown for their failure to do so, it is proper that the motion should be sustained. It appears that the appeal was taken on the 8th day of June, 1863, and this delay certainly entitles the respondents to an affirmance of the judgment; and it is accordingly affirmed, with ten per cent, damages.
Judge Holmes concurs; Judge Wagner not sitting, having been of counsel.